                  Case 1:19-cv-11768-LTS-OTW Document 14 Filed 04/07/20 Page 1 of 2




600 Lexington Avenue, 8th Floor
New York, NY 10022

Direct: 212-897-9659
Email: eabbot@hpylaw.com
                                                                    April 7, 2020
         VIA ECF

         Hon. Laura T. Swain
         United States District Court                                     MEMO ENDORSED
         Southern District of New York
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl St.
         New York, NY 10007-1312

                   RE:      Victor Lopez v. VF Outdoor, LLC d/b/a The North Face,
                            No. 1:19-cv-11768-LTS-OTW
                            Unopposed Letter Motion to Stay Case

         Dear Judge Swain:

                I represent Defendant, VF Outdoor, LLC (“VF Outdoor”), in this case. I write with the
         consent of Plaintiff’s counsel to request a stay of all proceedings in this case until August 4, 2020.
         This request is made to permit the Court and the parties to benefit from forthcoming rulings on
         motions to dismiss in similar cases pending before the Court, as well as similar cases pending in
         the Eastern District of New York.

                As background, the above-captioned case is before the Court along with two related matters
         (Lopez v. Vans, Inc., No. 1:19-cv-11809-LTS-OTW and Lopez v. Timberland LLC, No. 19-cv-
         11769-LTS-OTW) in which Plaintiff asserts that VF Outdoor has violated the Americans with
         Disabilities Act, the New York State Human Rights Law, and the New York City Human Rights
         Law with respect to the gift cards associated with its the North Face, Timberland, and Vans brands.

                Pursuant to a prior ruling of the Court, VF Outdoor’s answer or other response to the
         Complaint is currently due on April 10, 2020. If no stay is entered, VF Outdoor is prepared to file
         a motion to dismiss in this action.

                 The legal issues raised by this action are substantively the same as those raised in numerous
         other similar cases pending before the Court. In many of those cases, defendants have already
         filed motions to dismiss that raise the same issues that VF Outdoor intends to raise in this case.
         Several of those motions are either ripe for decision or far along in the briefing process. See
         Delacruz v. Ruby Tuesday, Inc., No. 1:19-CV-10319-LTS (S.D.N.Y.) (Swain, J.) (briefing on
         motion to dismiss First Amended Complaint closed as of March 27, 2020); Yovanny Dominguez
         v. SoulCycle Inc., No. 1:19-cv-10815-LTS (S.D.N.Y.) (Swain, J.) (motion to dismiss Complaint
         filed on March 27, 2020); see, e.g., Lopez v. The Stop & Shop Supermarket Co. LLC, No. 1:19-
         CV-09913-JMF (S.D.N.Y.) (Furman, J.) (briefing on motion to dismiss closed on March 30,
      Case 1:19-cv-11768-LTS-OTW Document 14 Filed 04/07/20 Page 2 of 2



2020); Camacho v. Dave & Buster’s Entertainment Inc., No. 2:19-CV-06022-GRB0AKT
(E.D.N.Y.) (Brown, J.) (bundled briefing on motion to dismiss filed on February 24, 2020, matter
related to numerous similar cases under 2:19-CV-06078).

        A stay favors judicial economy, in that it will allow the Court and the parties to benefit
from consideration of the same legal issues presented in already-briefed motions to dismiss. A
stay also allows the parties and the Court to conserve resources by avoiding potentially
unnecessary briefing at a time when both Court staff and counsel are working under many unusual
constraints necessitated by the COVID-19 pandemic. Indeed, the Court has already recently
entered an order staying a case for these reasons. See Matzura v. Eddie Bauer, LLC, No. 1:19-CV-
10143-LTS-SLC, ECF No. 25 (S.D.N.Y) (Swain, J.) (staying matter until August 4, 2020). Several
other judges have done likewise. See, e.g., Calcano v. Domino’s Pizza, Inc., No. 1:19-cv-09823-
GHW, ECF No. 24 (S.D.N.Y.) (Woods, J.); Delacruz v. Five Below, Inc., No. 19-cv-10294-RA,
ECF No. 16 (S.D.N.Y.); Calcano v. Guess ?, Inc., No. 1:19-cv-10441-KPF, ECF No. 18
(S.D.N.Y.) (Failla, J.); Dominguez v. Marshalls of MA, Inc., No. 1:19-cv-10626, ECF No. 20
(S.D.N.Y.) (Ramos, J.); Calcano v. Drybar Holdings LLC, No. 1:19-cv-11389-VEC, ECF No. 10
(S.D.N.Y.) (Caproni, J.).

       For these reasons, the parties respectfully request that the Court enter a stay in this case
until August 4, 2020, or such other date as the Court designates.

                                                     Respectfully submitted,
 The request is granted. The case is stayed until
 August 4, 2020. DE#14 resolved.

 SO ORDERED.
 4/7/2020
 /s/ Laura Taylor Swain                              Edward P. Abbot, Esq.
                                                     HAWKINS PARNELL & YOUNG, LLP

cc: Bradley Gurion Marks, Esq. (via ECF)
